Citation Nr: 1824870	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from December 1977 to June 1978 and on active duty from September 1978 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at a February 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded this claim in June 2014 and September 2016.


FINDING OF FACT

A left knee strain is related to the Veteran's active service.


CONCLUSION OF LAW

A left knee strain was incurred in active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a left knee disability.  Upon review, the Board finds that entitlement to service connection is warranted.  

I.  Evidence 

The Veteran's service treatment records (STRs) included a February 1985 STR that noted a complaint of left knee swollen and noted a duration of one week.  Noted was knee pain, tenderness along the lateral joint line, full range of motion and pain with extension of extremity.  An assessment was noted of left knee rule out iliotibial band syndrome.  Also of record is a March 1985 STR that noted a complaint of the left knee and noted a duration of one and a half months.  Noted was knee pain, tenderness along the lateral joint line, negative crepitus and effusion, full range of motion and tenderness with extension of extremity.  An assessment was noted of probable iliotibial band syndrome.  No separation examination report is of record.

The Veteran initially applied for entitlement to service connection for bilateral knee problems in July 1996.  A November 1996 rating decision denied this claim (without a VA examination) based on that no permanent residual or chronic disability subject to service connection was shown by STRs or demonstrated by evidence following service.

During the course of the current appeal, the Veteran was afforded a VA examination in April 2011 by Dr. S.C.  It was noted that the Veteran reported left knee pain that was aggravated by prolonged standing and sitting and that the Veteran also reported left knee instability and swelling.  Upon physical examination, range of motion was noted as reduced for flexion with end of range pain.  It was noted that the Veteran's usual occupation as a teacher was affected with difficulty standing for prolonged periods and that she missed about 8 days of work a year for the past several years due to knee pain.  Bilateral knee x-rays were noted as normal.  A diagnosis was noted of patella femoral syndrome of the bilateral knees.  Dr. S.C. provided a negative nexus opinion with respect to direct service connection in March 2012.  

The Veteran testified at a February 2013 Board hearing.  The Veteran's representative referenced that the Veteran's over 15 years of active duty time included a lot of assignments that were quite physical demanding, to include physical training as a drill instructor.  The Veteran testified that her left knee first began to give her trouble in February 1985 and that it continued to give her trouble over the years throughout her military career.  The Veteran's representative referenced that the Veteran self-treated during active service and did not go to sick call as often as she might have needed.  The Veteran also referenced that she still had pain with her left knee.  
Following the Board hearing, the Veteran submitted an April 2013 private medical opinion from Dr. S.K.  Dr. S.K. stated that he had been treating the Veteran for left knee pain, referenced the Veteran's more than fifteen years of active service and stated that he had reviewed copies of pertinent STRs for the Veteran's evaluations and treatment while on active duty for left knee pain.  Dr. S.K. stated that after reviewing the Veteran's STRs "it is my medical opinion that her current diagnosed medical condition of...left knee pain happened while she was on active duty.  My rationale in reaching this opinion is based upon the" STRs of left knee pain.

In June 2014, the Board reopened the claim on appeal.  The Board stated that the March 2012 VA negative nexus opinion was inadequate and remanded for a new VA examination and opinion.  The remand directives stated that the examiner should discuss the April 2013 private medical opinion from Dr. S.K.  The requested examination and opinion was obtained in July 2014.  A negative nexus opinion with respect to direct service connection was provided and it was stated that there was no objective evidence found on exam to support a left knee diagnosis.

The Board remanded the Veteran's claim again on September 14, 2016.  The Board noted that the July 2014 VA examination report and opinion did not address the April 2011 VA examination report (which diagnosed patella femoral syndrome), the April 2013 private medical opinion from Dr. S.K., the STRs reflecting left knee treatment or the Veteran's report of experiencing left knee pain during service from physical training.  The Board requested a new VA opinion and the remand directives requested that the medical professional address the evidence noted in the prior sentence.  The directives requested the medical professional identify whether the Veteran has had a left knee disability during the period on appeal dating back to November 2009.

Of record is a September 13, 2016 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  The Veteran was afforded this VA examination as part of a separate claim not on appeal for an increased disability rating for her right knee disability.  The examiner noted a diagnosis of a left knee strain.  It was noted that the Veteran reported left knee discomfort with weight bearing, buckling and constant pain.  Flare-ups were noted and it was noted that the Veteran reported functional loss or functional impairment.  Upon physical examination, range of motion was noted as reduced and that such range of motion contributed to functional loss.  Arthritis was not noted for the left knee.  It was noted that the Veteran's diagnosed knee disabilities impacted her ability to work, specifically in difficulty with weight bearing activities.  The examiner stated that the Veteran was at worsened severity and now had a diagnosis of left knee strain.

The VA opinion requested by the Board's September 2016 remand was obtained on January 21, 2017 from Dr. K.F.  The opinion stated "[i]maging that is avail[a]ble for review from 2014 and 2016 shows a negative left knee and based on this in combination with the available medical evidence as provided, there is no objective evidence for a diagnosis of a left knee condition."  

The Veteran was also afforded a VA examination on January 29, 2017 from a nurse practitioner.  A diagnosis was noted of a left knee strain.  It was noted that the Veteran reported that her left knee gives out and hurts, that she has been getting cortisone injections that do not last and that she is scheduled to have an arthoplasty.  Flare-ups were noted and it was noted that the Veteran reported functional loss or functional impairment, specifically being unable to stand for long periods of time.  Upon physical examination, range of motion was noted as reduced.  Arthritis was not noted for the left knee.  It was noted that the Veteran's diagnosed knee disabilities impacted her ability to work, specifically that the Veteran was a school teacher and may have difficulty with standing long periods of time.  Under the remarks section, it was stated "[r]eviewed radiographs which are negative for left knee and information in STR is silent for evidence to support a left knee condition.  Please See Dr. [K.F.] opinion on 1/21/2017 which is also applicable for this exam."

Also of record are VA treatment records that reflected treatment, to include injections, for the Veteran's left knee.  Various VA treatment records referenced the Veteran as having left knee osteoarthritis or degenerative joint disease, but x-ray results from April 2011, July 2014 and September 2016 did not note such findings for the left knee.  An October 2014 orthopedic surgery consult note referenced bilateral knee pain for twenty years.

II.  Analysis

Upon review, the Board finds that entitlement to service connection is warranted for a left knee disability.  

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1131 (2012); see also 38 C.F.R. § 3.303 (2017).  Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board also notes that the United States Court of Appeals for the Federal Circuit recently decided the case of Saunders v. Wilkie, No. 2017-1466 (Fed. Cir. 2018).  The Federal Circuit found that "pain alone, without an accompanying diagnosis of a present disease, can qualify as a disability."  The Federal Circuit stated that for service connection purposes disability "refers to the functional impairment of earning capacity" and that "pain in the absence of a presently-diagnosed condition can cause functional impairment."  

In this case, there has been some dispute about whether the Veteran has been diagnosed with a left knee disease or injury.  For example, while the April 2011 VA examination report noted a diagnosis of patella femoral syndrome and the September 2016 and January 2017 VA DBQs noted a diagnosis of left knee strain, the July 2014 VA DBQ and January 2017 VA opinion stated that there was no left knee diagnosis.  Also, the most recent June 2017 supplemental statement of the case stated that "[p]ain is not, in and of itself, a diagnosis or a medically diagnosed condition without evidence that a condition to which the noted pain can be associated" and that "no left knee disability has been diagnosed."  The Federal Circuit's decision in Saunders, however, found that pain can be a disability for VA purposes.  Saunders did not remove the requirement for disease or injury.

Pursuant to Saunders, the Board finds that the Veteran has had a left knee disability.  This is so because the evidence indicated that the Veteran's left knee pain resulted in functional impairment of earning capacity and it may therefore qualify as a disability for VA purposes, as noted in Saunders.  For example, as noted above, the April 2011 VA examination report noted that the Veteran's usual occupation as a teacher was affected in difficulty standing for prolonged periods and that she missed about 8 days of work a year for the past several years due to knee pain; the September 2016 VA DBQ noted that the Veteran reported functional loss or impairment and that the Veteran's diagnosed knee disabilities impacted her ability to work, specifically in difficulty with weight bearing activities; and the January 2017 VA DBQ noted that the Veteran reported functional loss or impairment and that the Veteran's diagnosed knee disabilities impacted her ability to work, specifically that the Veteran was a school teacher and may have difficulty with standing long periods of time.  As such, the Board finds that the Veteran has had a left knee disability during the appeal period.

Turning to the issue of nexus, as noted the Board in the June 2014 remand found a negative March 2012 VA opinion to be inadequate.  A negative July 2014 VA opinion is afforded limited probative value in that it was premised on the Veteran not having a left knee diagnosis, with no further explanation offered, and, as explained, the Board has found that the Veteran has had a left knee disability during the appeal period.  Similarly, the January 2017 VA opinion did not address the issue of nexus, as the medical professional found that the Veteran did not have a diagnosis of a left knee condition (the Board notes that the medical professional did not substantially comply with the Board's remand directives in that the entire appeal period dating to November 2009 did not appear to have been considered in the conclusion provided and additionally various specific positive evidence that was requested to be addressed was not).

The remaining competent evidence of record addressing the issue of nexus is the positive private opinion from Dr. S.K.  This opinion referenced a review of pertinent STRs related to the Veteran's left knee.  The opinion related the Veteran's current left knee pain to her active service and included a rationale (which referenced the review of the Veteran's STRs documenting left knee pain).  This opinion was provided by a doctor following examination of the Veteran and review of STRs and contained a rationale.  The Board affords this positive opinion probative value.  In addition, there is a diagnosis of strain.

Upon review, and resolving reasonable doubt in the Veteran's favor, the Board finds that left knee strain is related to the Veteran's active service.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  As such, the Board concludes that a left knee disability was incurred in active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  The Veteran's claim is therefore granted.
     

ORDER

Entitlement to service connection for left knee strain is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


